Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

I. RESPONSE TO AMENDMENT

Acknowledgment is made of the amendment filed 03/24/2021, in which:claims 1, 13-15,  are amended; claims 4-11 are cancelled; new claims 16-28 are added; and the rejections of the claims are traversed. Claims 1-3 and 12-28 are currently pending and an Office Action on the merits follows. 



II. ALLOWABLE SUBJECT MATTER
	
Claims 1-3, 12-18 are allowed because the cited references do not disclose “wherein the reflector surface reflects light diffusively or partially diffusively”. 
Claim 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The cited references do not disclose “wherein the elongate channel is an airgap”.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening 

III. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holmgren et al. US 2013155027 in view of Saini US 9,001,086 and further in view of Eriksson et al. US 20130241886.

Consider claim 19. Holmgren discloses a touch sensing apparatus (Para 0034 touch screen for computing device), comprising: 
a light transmissive panel that defines a touch surface (fig 18 635 and 646), a plurality of light emitters (fig 11 200 light emitters) and detectors arranged along a perimeter of the light transmissive panel (fig 11 300 light receivers), and 
a plurality of optical components arranged along the perimeter of the light transmissive panel (see table on page 7 and 8- fig 18 optical element 407, or fig 21 437 438, or fig 40 light guide 450   ), 
wherein the light emitters are arranged to emit a respective beam of emitted light and the optical components are configured to direct the emitted light to a path across the light transmissive panel (fig 18 emitted light is directed across display 637 fig 40 emitted light is directed across display 637),
the optical components comprise a reflector surface arranged above the touch surface to reflect light from the light emitters (see table on 8 with list of elements Fig 40 second surface can be 451 452 or 453), and 
an elongate channel positioned between the light emitter and /or detector and the reflector surface wherein the elongate channel comprises channel walls (fig 44 fig 45 walls of the light guide 463 464. Note that channel of light guide is between emitter 200 and reflector 452), 

Holmgren does not disclose to reflect light from the light emitters to the touch surface.
Saini however discloses to reflect light from the light emitters to the touch surface. (Saini fig 12 the light is reflected from 210 to 212 and then to touch surface. Col. 11 lines 24-28 light).
Holmgren contains a "base" device/method of optical touch screen device.  Saini contains a "comparable" device/method of optical touch screen device that has been improved in the same way as the claimed invention.  The known "improvement" of Saini could have been applied in the same way to the "base" device/method of Holmgren and the results would have been predictable and resulted in to reflect light from the light emitters to the touch surface.  Furthermore, both Holmgren and Saini use and disclose similar functionality (i.e., guide light across touch screen to detect touch input) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

	Holmgren as modified by Saini however do not disclose and wherein at least a portion of the channel walls are configured to absorb light
Eriksson however discloses and wherein at least a portion of the channel walls are configured to absorb light. (Para 0047 walls of the light guides are painted black in order to absorb light beams and thereby eliminate or reduce undesired reflections).
Holmgren as modified by Saini contains a "base" device/method of optical touch screen device.  Eriksson contains a "comparable" device/method of optical touch screen device that has been improved in the same way as the claimed invention.  The known "improvement" of Eriksson could have been applied in the same way to the "base" device/method of Holmgren as modified by Saini and the results would have been predictable and resulted in and wherein at least a portion of the channel walls are configured to absorb light. Furthermore, both Holmgren as modified by Saini and Eriksson use and disclose similar functionality (i.e., guide light across touch screen to detect touch input) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Consider claim 20. Holmgren as modified by Saini and Eriksson discloses the touch sensing apparatus of claim 19, wherein the channel has a channel axis and the channel walls comprise one or more light absorbent walls configured to absorb light traveling at an angle deviant from the angle of the channel axis (Holmgren fig 44 fig 45 walls of the light guide 463 464. Note that the channel axis is the portion of the light guide channel in which light travels without reflecting off walls.  See Eriksson [0047] light guide walls painted black in order to absorb light beams. Thus, when the rays are incident on the walls they get absorbed).
Motivation to combine is similar to claim 19.

2.	Claims 23, 25-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Holmgren et al. US 2013155027 in view of Saini US 9,001,086.

Consider claim 23. Holmgren discloses a touch sensing apparatus (Para 0034 touch screen for computing device), comprising: 
a light transmissive panel that defines a touch surface (fig 18 635 and 646), a plurality of light emitters (fig 11 200 light emitters) and detectors arranged along a perimeter of the light transmissive panel (fig 11 300 light receivers), and 
a plurality of optical components arranged along the perimeter of the light transmissive panel (see table on page 7 and 8- fig 18 optical element 407, or fig 21 437 438, or fig 40 light guide 450   ), 
wherein the light emitters are arranged to emit a respective beam of emitted light and the optical components are configured to direct the emitted light to a path across the light transmissive panel (fig 18 emitted light is directed across display 637 fig 40 emitted light is directed across display 637),
the optical components comprise a reflector surface arranged above the touch surface to reflect light from the light emitters ((see table on 8 with list of elements Fig 40 second surface can be 451 452 or 453), and 
wherein the emitted light is transmitted through the light transmissive panel ((fig 18 646 fig 126 646),

Holmgren does not disclose to reflect light from the light emitters to the touch surface
Saini however discloses to reflect light from the light emitters to the touch surface (Saini fig 12 the light is reflected from 210 to 212 and then to touch surface. Col. 11 lines 24-28 light).
Holmgren contains a "base" device/method of optical touch screen device.  Saini contains a "comparable" device/method of optical touch screen device that has been improved in the same way as the claimed invention.  The known "improvement" of Saini could have been applied in the same way to the "base" device/method of Holmgren and the results would have been predictable and resulted in to reflect light from the light emitters to the touch surface.  Furthermore, both Holmgren and Saini use and disclose similar functionality (i.e., guide light across touch screen to detect touch input) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Consider claim 25. Holmgren discloses the touch sensing apparatus of claim 23, wherein the reflector surfaces reflects light specularly or partially specularly (see Holmgren fig 40 45 the reflection is specular).

Consider claim 26. Holmgren discloses the touch sensing apparatus of claim 23, wherein the reflector surface comprises a mirror coating (see Holmgren fig 50 mirror 473 [0285]).

Consider claim 28. Holmgren discloses the touch sensing apparatus of claim 23, wherein the emitted light is emitted into the panel perpendicular to the touch surface (see Holmgren fig 18 light emitted from emitter 200 are perpendicular to touch surface).


3.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Holmgren et al. US 2013155027 in view of Saini US 9,001,086 and further in view of Kozodoy US 20120056081.


 the touch sensing apparatus of claim 23, but does not disclose wherein the optical component is formed from a specularly reflective metal.
Kozodoy however discloses wherein the optical component is formed from a specularly reflective metal ([0058] specular reflective surfaces may be created using a reflective metal such as aluminum, or using other materials, such as glass, plastic, or a polymer, covered with a reflective coating).
Holmgren as modified by Saini contains a "base" device/method of optical touch screen device.  Kozodoy contains a "comparable" device/method of optical touch screen device that has been improved in the same way as the claimed invention.  The known "improvement" of Kozodoy could have been applied in the same way to the "base" device/method of Holmgren as modified by Saini and the results would have been predictable and resulted in wherein the optical component is formed from a specularly reflective metal Furthermore, both Holmgren as modified by Saini and Kozodoy use and disclose similar functionality (i.e., tracking guided light) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Furthermore, specular reflective layers provide more efficient reflection of light. 




IV. RESPONSE TO ARGUMENTS

Applicant's arguments have been fully considered but are moot in view of the new grounds of rejection.
Applicant arguments regarding claims 1 have been considered and were found persuasive. Thus, claims 1-3, 12-18 are allowed. 
The Applicant also argues (pages 8-9) that Eriksson does not disclose an elongate channel. 
The Office however respectfully disagrees. As indicated in the rejection the elongate channel is the waveguide channel in Holmgren (as highlighted in the rejection above). Eriksson on the other hand discloses a waveguide which uses black paint to absorb light. The motivation to combine is also clearly indicated in the rejection which is to reduce undesired reflection. Claims 19-28 are not in condition for allowance because claims 19 and 23 do not disclose “wherein the reflector surface (which is above the touch surface) reflects light diffusively or partially diffusively” or “an elongate channel position between the light emitter and/or detector and the reflector surface, wherein the elongate channels is an airgap”. The Office suggests adding the highlighted limitations to claims 18 and 23.

For at least these reasons the cited references read on the rejected claims.
V. CONCLUSION 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner



/IBRAHIM A KHAN/ 04/06/2021Primary Examiner, Art Unit 2692